Citation Nr: 0010592	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right rib 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to May 
1993.

This appeal arises from a June 1993 decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana.  The Board of Veterans' Appeals 
(Board) remanded the case in June 1998 for additional 
development of the record.


FINDINGS OF FACT

1.  Competent evidence that a chronic rib disability 
currently exists has not been presented.

2.  Competent evidence of a nexus between a current left knee 
disability and an incident of service, to include the 
veteran's service-connected ankle disabilities, has not been 
presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for a rib disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
representative has requested that this case by remanded to 
the RO to ensure compliance with Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that "a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders."  Stegall, 11 Vet. App. at 271.  However, if the 
claims are not well grounded, as here, there is no duty to 
assist the claimant in developing the claims.  Thus, even 
assuming, without deciding, that the RO did not follow the 
Board's prior remand terms, because the claims are not well 
grounded, additional action by the Board to enforce its 
remand order is not required under Stegall.   See Roberts v. 
West, 13 Vet. App. 185, 188 (1999).

Furthermore, with respect to any outstanding private or VA 
medical records, the Board notes that the RO attempted to 
obtain treatment records from the VA Medical Center in Long 
Beach, which reported that it could not locate any records 
pertaining to the veteran.  In a June 1998 letter, the RO 
requested that the veteran furnish the names of his private 
and VA medical providers, along with corresponding dates of 
treatment.  The veteran did not respond to the letter.  
Furthermore, the veteran has not indicated that any 
outstanding VA treatment records from the Medical Center in 
New Orleans or Outpatient Clinic in Baton Rouge "could be 
determinative" of his claims.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Specifically, he has not suggested 
that such records, if they exist, may reflect a current 
diagnosis of a rib disability that is linked to service or a 
nexus between a left knee disability and an incident of 
service.

In its February 2000 written argument, the veteran's 
representative requested that the Board determine whether the 
RO "followed the M21-1 substantive rules requiring that full 
development of all claims be undertaken prior to the well 
grounded determination."  In this respect, the Board 
observes that, in Morton v. West, 12 Vet. App. 477, 483 
(1999), the Court held that the M21-1 provisions pertaining 
to the development of claims prior to a finding of well 
groundedness are interpretive, in that they do not relate to 
whether a benefit will be allowed or denied, nor do they 
impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  Morton, 12 Vet. App. at 483-
484.  The Court also found that interpretive provisions that 
are contrary to statutes are not entitled to deference, and 
that, in the absence of a well-grounded claim, VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.  Morton, 12 Vet. App. at 484-486.

The Board is required to follow the precedent opinions of the 
Court, and the Court's holdings regarding VA's duty to assist 
the claimant are quite clear.  See Tobler v. Derwinski, 2 
Vet. App. 8 (1991).  The Board has determined, therefore, 
that, in the absence of well-grounded claims, VA has no duty 
to assist the veteran in developing his case.


I.  Pertinent Law and Regulations

Service Connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  The Court has also 
held that secondary service connection is warranted for a 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Well-Groundedness

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

One element of a well-grounded claim is a presently existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  Id.; Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.

In order for a claim for secondary service connection for a 
disorder clearly separate from the service-connected disorder 
to be well grounded, the veteran must present medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought.  See Jones (Wayne L.) 
v. Brown, 7 Vet. App. 134 (1994).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).


38 C.F.R. § 5103 Duty

The Board notes that the Court has held that there is some 
duty to assist a veteran in the completion of his application 
for benefits under 38 U.S.C.A. § 5103(a) (West 1991), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The facts and circumstances of this case are 
such that no further action is warranted.  Notably, in its 
June 1998 remand, the Board notified the veteran of the 
elements of a well-grounded claim and of the fact that the 
ultimate burden of presenting evidence of well-grounded 
claims rested with him.


II.  Rib Disability

Factual Background

The veteran's service medical records reveal that he 
complained of a two-week history of pain in his right side in 
April 1993.  Examination revealed pain to the costal margin.  
Costochondritis was assessed.  Upon separation examination 
completed in May 1993, a history of right-sided 
costochondritis was noted.

Upon VA general medical examination in December 1993, the 
veteran described a history of arthritis of the right rib.  
He stated that X-rays had not been taken in the past.  He 
voiced no recent right rib complaints.  X-rays of the ribs 
revealed no evidence of fracture or other abnormalities.  The 
impression was "normal."

At his April 1997 hearing before a Member of the Board, the 
veteran testified that a physician had taken X-rays in 
service and informed him of the presence of arthritis of his 
rib.  Transcript (T.) at 3.  The veteran stated that he 
currently experienced sharp rib pain, with aching, 
approximately every three or four months.  T. at 4.  He 
reported that, post service, his first consultation with a 
doctor about his rib had occurred at his 1993 VA examination.  
Id.  He testified that he had later been told that his 
arthritis had spread to the spinal cord.  T. at 5.

VA clinical records dated from 1997 to 1998 are silent for 
complaints, treatment, or medical findings with respect to 
the ribs.

Analysis

The veteran maintains that he has suffered from a chronic 
disability of the right rib, characterized as arthritis, 
since service.  He states that his condition has worsened 
since his separation from service.

Although the veteran's service medical records reflect a 
finding of costochondritis in April 1993 and a notation of a 
history of costochondritis upon separation examination in May 
1993, the post-service medical evidence is silent for 
complaints, medical findings, or treatment of a chronic rib 
disability.  Moreover, December 1993 X-rays of the ribs 
yielded normal results.  The Board is cognizant of the 
veteran's recollection that rib pain has recurred since 
service.  However, the veteran's statements with regard to 
"continuity of symptomatology" do not obviate the need for 
competent medical evidence of a current disability.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, 
absent competent medical evidence of a current disability 
manifested by rib pain, the veteran's claim for service 
connection for a right rib disability must be denied as not 
well grounded.  See Brammer, 3 Vet. App. at 225.


III.  Left Knee Disability

Factual Background

Service medical records reflect a number of complaints of 
bilateral ankle pain.  In February 1991, chronic left ankle 
sprain was assessed.  In September 1991, the veteran 
complained that the left ankle gave way several times per 
week.  A May 1993 physical therapy note reveals that the 
veteran complained of ankle soreness.  In addition, he 
reported that his left knee buckled occasionally.  
Examination revealed no effusion or edema.  There was 
palpation tenderness on the anterior portion of the ankle.  
Continued stretching was advised.  Upon separation 
examination several days later, a limited range of right 
ankle motion was observed.  The veteran reported that he did 
not know if he had had a "trick" or locked knee.

Upon VA general medical examination in December 1993, the 
examiner observed that the veteran's gait was normal.

Upon VA examination of the joints in January 1994, the 
veteran complained of an improper gait due to his ankle 
problems.  He reported that his left knee occasionally 
buckled, mainly after prolonged walking.  He attributed this 
to his ankle complaints.  He stated that he experienced pain 
in both knees, mainly if they had been bent for some time.  
He complained of constant bilateral ankle pain.  The examiner 
observed that there was no limp.  Toe walking was performed 
without difficulty.  The examiner noted that heel walking was 
somewhat difficult because of tight heels bilaterally.  The 
range of motion of the knees was from 140 degrees of flexion 
to 0 degrees of extension, bilaterally.  X-rays of the left 
knee revealed no osseous or joint abnormality.  X-rays of the 
left knee and both ankles were interpreted as "normal."  
The examiner diagnosed recurrent injuries to both ankles, by 
history, and tight Achilles tendons, bilaterally.

In a June 1994 rating decision, the RO granted service 
connection for left and right ankle sprains, evaluated as 
noncompensably disabling.

At his April 1997 hearing before a Member of the Board, the 
veteran testified that he had been told by a physician in 
service that his knee problem was probably due to his ankle 
problems.  T. at 7.  He reported that his knee had popped out 
of place in February 1995 and February or March of 1996.  T. 
at 10.  He stated that he had not had any bad problems with 
the knee between 1993 and February 1995.  T. at 12.  He 
testified that his ankle had caused him to limp after he had 
separated from service.  T. at 13.

VA medical records reveal that the veteran underwent surgical 
repair of a chronic left patellar tendon rupture in December 
1997.

Upon VA examination in November 1998, the veteran reported 
that he had injured his left knee "some time ago" and had 
reinjured the knee in the fall of 1997, when he had suffered 
a ruptured patellar tendon.  Following examination, the 
examiner diagnosed status post patellar tendon repair and 
degenerative joint disease of the left knee.

In a July 1999 addendum to the report of the November 1998 
examination, the examiner stated that he had reviewed the 
veteran's claims file.  He opined that a review of the early 
and current examinations led to the conclusion that the 
veteran's ankle problems did not cause his knee problems.  
The examiner concluded that the ankle and knee problems "are 
probably separate entities at the present time."

Analysis

The veteran contends that he incurred a left knee disability 
as a result of the effects of his service-connected bilateral 
ankle disabilities.  He states that the ankle disabilities 
have rendered him unable to use his left knee properly.  He 
reports that he places too much weight on his left knee in 
order to compensate for his ankle problems.

Although the veteran has expressed his opinion that his left 
knee disability developed secondary to his service-connected 
ankle disabilities, he does not meet the burden imposed by 38 
U.S.C.A. § 5107(a) merely by presenting his own lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Grottveit, 5 Vet. App. at 93.  
Furthermore, the veteran's testimony regarding what a 
physician told him in service is not sufficient to render the 
claim well grounded because the connection between what a 
physician said and a lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette, 8 Vet. App. at 77.  The only competent medical 
evidence of record, the 1999 opinion of the VA medical 
examiner, is that the knee disability is not associable with 
the service-connected ankle sprains.  Moreover, there is no 
competent medical evidence showing an etiological 
relationship between any current knee disability and any 
incident of service.

In the absence of medical evidence of a nexus between a left 
knee disability and an incident of service, to include the 
service-connected ankle disabilities and/or the May 1993 
complaint of occasional knee buckling, the claim is not well 
grounded and must be denied.


ORDER

Service connection for a right rib disability is denied.

Service connection for a left knee disability is denied.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals


 
- 11 -


- 8 -


